Citation Nr: 1101607	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  05-36 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether a December 1988 Board decision was clearly and 
unmistakably erroneous in denying a schedular rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The moving party in this case served on active duty from March 
1969 to October 1970.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a November 2005 motion for revision on the grounds 
of clear and unmistakable error of a December 1988 Board decision 
denying a schedular rating in excess of 30 percent for PTSD.  

In a February 2008 decision, the Board denied the motion, finding 
that the December 1988 Board decision denying a schedular rating 
in excess of 30 percent for PTSD was not clearly and unmistakably 
erroneous.  

The appellant appealed the Board's February 2008 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In an April 
2010 memorandum decision, the Court set aside the Board's 
February 2008 decision and remanded the matter for 
readjudication.  

As set forth in more detail below, the moving party has 
unsuccessfully attempted, on two prior occasions, to collaterally 
attack the December 1988 Board decision.  In March 1996, the 
moving party's attorney submitted a claim styled as "Entitlement 
to Adjudication of a Previously Unadjudicated Claim Raised from 
Medical Evidence of Record Pursuant to 38 C.F.R. § 3.157(b)(1)."  
In a January 2000 memorandum decision, the Court denied the 
claim, explaining to the moving party's attorney that he was 
seeking readjudication on the same factual basis of previously 
denied final claims and that such "attempt to collaterally 
attack the Board's final [December 1988] decision is contrary to 
law and must fail."  

In June 2002, the moving party's attorney submitted a motion for 
revision on the grounds of clear and unmistakable error of the 
Board's December 1988 decision denying a total rating based on 
individual unemployability.  In a January 2005 memorandum 
decision, the Court denied the moving party's appeal, holding 
that he had failed to demonstrate that the "facts known at the 
time of the 1988 [Board] decision were not before the adjudicator 
or the law then in effect was incorrectly applied or that any 
outcome determinative error occurred based on the record and the 
law that existed at the time the decision was made."  

In this current matter, the moving party seeks, for the third 
time, to collaterally attack the December 1988 Board decision.  
In his most recent motion, the moving party alleges clear and 
unmistakable error in the December 1988 Board decision denying a 
rating in excess of 30 percent for PTSD.  

It is unfortunate that the moving party's attorney failed in his 
prior March 1996 claim and in his June 2002 motion to raise all 
specific allegations of clear and unmistakable error in the 
December 1988 Board decision.  Such a failure does not serve the 
interests of the parties, delaying a complete resolution for the 
moving party for nearly 15 years and unnecessarily burdening the 
adjudication process during that period for other VA claimants.  
Cf. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (discussing 
the "undesirable specter of piecemeal litigation").  
Nonetheless, the U.S. Court of Appeals for Federal Circuit has 
held that a claimant can present alternative theories of CUE at 
any time under 38 U.S.C.A. § 5109A.  See Andre v. Principi, 301 
F.3d 1354 (Fed. Cir. 2002).  Thus, the Board has entertained the 
November 2005 motion.  


FINDINGS OF FACT

1.  In a December 1988 decision, the Board denied a schedular 
rating in excess of 30 percent for PTSD, finding that the 
evidence then of record established that the moving party's PTSD 
was productive of no more than considerable industrial 
impairment.  

2.  In its April 2010 memorandum decision, the Court found that 
the December 1988 Board decision "misinterpreted" evidence 
which suggested that the moving party was employable and failed 
to consider "significant evidence that tended to prove [he] was 
unemployable," implying that the Board decision did not consider 
the correct facts in its decision.  

3.  Also in its April 2010 memorandum decision, the Court found 
that the December 1988 Board decision finding that the appellant 
was employable "resulted from a misapplication and 
misinterpretation" of the applicable regulatory criteria for 
rating PTSD.

4.  But for the factual and legal "errors" identified by the 
Court in its April 2010 memorandum decision, the Board's December 
1988 decision would have determined that the moving party was 
demonstrably unable to obtain or retain employment due to his 
PTSD and awarded a 100 percent schedular rating for that 
disability.  


CONCLUSION OF LAW

Clear and unmistakable error in the December 1988 Board decision 
denying entitlement to a rating in excess of 30 percent for PTSD 
has been established.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1405 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that the VCAA is not 
applicable in this case, given the nature of the issue before the 
Board.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the duties specified in the VCAA are not 
applicable to allegations of CUE in a prior Board decision).  


Background

A review of the record shows that in a January 1984 rating 
decision, the RO granted the moving party's claim of service 
connection for PTSD and assigned an initial 30 percent disability 
rating, effective August 1983.  The moving party appealed the 
RO's determination, claiming that a higher rating was warranted.  
In a final October 1985 decision, the Board denied a rating in 
excess of 30 percent for PTSD.  

In June 1987, the appellant submitted an application for a total 
rating based on individual unemployability due to service-
connected disabilities, alleging that he had been unable to work 
since May 1987 due to his service-connected PTSD.  

In support of his claim, the moving party submitted numerous 
pieces of evidence, including a July 1986 statement from a 
private counselor who indicated that it was her opinion that the 
moving party had been fired in May 1986 due to unsatisfactory 
work performance.  She indicated that based on his past work 
history, his current emotional, mental and physiological states, 
"it would be unlikely that [he] will be able to secure and 
maintain employment at this time."  

In a July 1986 letter, a private clinical psychologist indicated 
that the appellant had been fired from his employment as a direct 
consequence of his mental state and condition.

In an October 1986 statement, the moving party's professor and 
therapist indicated that he could clearly and unequivocally state 
that the appellant's PTSD symptoms were of such severity and 
persistence that there was pronounced impairment in the ability 
to obtain or retain employment.

Included in the VA clinical records assembled in support of the 
moving party's claim was a September 1987 VA hospitalization 
summary noting that he had been admitted for treatment of PTSD.  
He reported that he had been on unemployment and was currently 
"not working as he is going to school part time" at a local 
university.  During the course of admission, the appellant's 
insight and judgment did not appear to be grossly impaired.  Four 
days later, the appellant requested a discharge so he could 
return to his studies.  His treatment provider concluded that the 
appellant "appeared quite stabilized and there was no reason for 
him not to be discharged per his request."  

In January 1988, the appellant was again hospitalized with 
complaints of depression and suicidal ideas.  He reported that he 
was pursuing legal studies at a local university and was living 
with his girlfriend.  During the course of hospitalization, the 
moving party's symptoms were stabilized and it was felt that 
there was "nothing further the hospital could do to help him."  
He was scheduled for further outpatient treatment and his plans 
were to return to living with his girlfriend and returning to 
school.  It was noted that the moving party "is currently 
employable only in places with minimal stress."

In the December 1988 decision at issue in this case, the Board 
denied a rating in excess of 30 percent for PTSD expressly 
concluding that the appellant's PTSD resulted in no more than 
considerable industrial impairment.  Also in its December 1988 
decision, Board denied a total rating based on individual 
unemployability, finding that although the appellant exhibited a 
significant psychiatric disorder, the evidence showed that he was 
attending school and that he was not precluded from working in a 
relatively low stress job.  The Board thus concluded that the 
moving party's service-connected disabilities, standing alone, 
would not preclude him from employment in a relatively low-stress 
job."

The appellant did not appeal the Board's December 1988 decision.  
Thus, it is final and not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 4004(b) (West 1982) (currently 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.104 (1988) 
(currently 38 C.F.R. §  20.1100 (2010)).


Applicable Law

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence establishes 
such error, the prior Board decision shall be reversed or 
revised.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 
(2010). 

The motion to review a prior final Board decision on the basis of 
clear and unmistakable error must set forth clearly and 
specifically the alleged clear and unmistakable error, or errors, 
of fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to give 
due process, or any other general, non-specific allegations of 
error, are insufficient to satisfy this requirement.  Motions 
that fail to comply with these requirements shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2010); 
see also Simmons v. Principi, 17 Vet. App. 104 (2003).

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 38 
C.F.R. § 20.1403(a) (2010); see also Damrel v. Brown, 6 Vet. App. 
242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

Examples of situations that are not CUE include (1) a new medical 
diagnosis that "corrects" an earlier diagnosis considered in a 
Board decision; (2) a failure to fulfill VA's duty to assist the 
claimant with the development of facts relevant to his claim; or 
(3) a disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (2010).  CUE also does not encompass the 
otherwise correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  38 
C.F.R. § 20.1403(e) (2010).

To warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal that, had it not been made, 
would have manifestly changed the outcome when it was made.  If 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and unmistakable.  
See 38 C.F.R. § 20.1403(b) and (c) (2010); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).


Analysis

The moving party alleges that the December 1988 Board decision 
was clearly and unmistakably erroneous in failing "to correctly 
apply the extant regulation 38 C.F.R. § 4.132, specifically 
Diagnostic Code 9411, for a 100% schedular rating where the 
evidence of record was undisputed that the [moving party] was 
'Demonstrably unable to obtain or retain employment.'"  November 
2005 CUE Motion at page 2.  

In pertinent part, the rating criteria in effect at the time of 
the Board's December 1988 decision provided for a 100 percent 
disability rating for PTSD where the attitudes of all contacts 
except the most intimate are so adversely affected as to result 
in virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1987).

As set forth above, in the December 1988 decision at issue in 
this case, the Board found that although the appellant exhibited 
a significant psychiatric disorder, the evidence showed that he 
was attending school and that he was not precluded from working 
in a relatively low stress job, as evidenced by the findings 
recorded in the January 1988 VA hospitalization summary.  

In its now set aside February 2008 decision, the Board expressly 
rejected the moving party's characterization of the record before 
the Board in December 1988 as "undisputedly" showing that he 
was "demonstrably unable to obtain or retain employment" due to 
PTSD.  The Board pointed to evidence showing that the appellant 
was attending school and was employable in a low stress 
environment.  In light of this evidence, the Board concluded that 
the moving party was simply disagreeing with how the facts were 
weighed or evaluated by the Board in December 1988.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (holding that allegations that 
previous adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear and 
unmistakable error).  

In the April 2010 memorandum decision discussed above, however, 
the Court held that "the 1988 Board finding that [the moving 
party] was employable . . . resulted from a misapplication and 
misinterpretation of the regulatory provisions related to 
disability rating," particularly 38 C.F.R. §§ 4.1 and 4.132, 
Diagnostic Code 9411.  Memorandum decision at page 2.  

In attempting to explain its finding, the Court described the 
Board's reliance on the January 1988 VA hospitalization summary 
describing the moving party as employable in places of minimal 
stress as 

a misinterpretation of the rating criteria in 
38 C.F.R. § 4.132, which places the burden on the 
claimant to demonstrate that he is unable to obtain or 
retain employment.  It does not call on the medical 
examiner to evaluate the claimant's employment 
potential.  Reliance on this type of evidence, an 
opinion of future employability by a medical examiner, 
is also a misapplication of the rating policy 
contained in 38 C.F.R. § 4. 1, which requires that 
ratings be made in consideration of the history of the 
disability, as opposed to the potential future affect 
of the disability.  See 38 C.F.R. § 4.1 (1988).  

Id.  

Finally, the Court held that although the Board had pointed to 
evidence showing that the appellant was attending school as 
indicative of his employability, such evidence was not probative 
of his employment potential.  The Court noted,

In fact, given his poor performance in college, it 
appears to bear negatively on his ability to be 
employed, the conclusion exactly opposite to that 
which the Board in 1988 reached on the same evidence.  
See Washington v. Derwinski, 1 Vet. App. 459, 465 
(1991) (Court rejected Board's reliance on veteran's 
school attendance as proper bases for finding veteran 
was capable of substantially gainful employment). 

Memorandum decision at page 3.  

In summary, the Court concluded that the Board's reliance in its 
December 1988 decision on the January 1988 VA hospitalization 
summary and the evidence showing that the moving party was 
attending school was legally incorrect.  Instead, the Court found 
that the record before the Board in December 1988 in fact 
contained "significant evidence" that tended to prove that the 
moving party was unemployable.  

Ordinarily, the weighing of the evidence is solely within the 
providence of the RO and the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A claimant 
forfeits his opportunity to contest the weighing of the evidence 
when he does not appeal a final decision.  See Damrel v. Brown, 6 
Vet. App. 242, 246 (1994) (allegation of improperly weighing the 
evidence can never form the basis of CUE).

In this case, however, the Court has concluded that the January 
1988 VA hospitalization summary describing the moving party as 
employable in places of minimal stress and the evidence showing 
that he was attending school cannot be properly considered 
probative of his employability.  The Court has further found that 
the evidence before the Board in December 1988 contained 
"significant evidence" tending to prove the moving party was 
unemployable due to PTSD.  The Board is bound by the findings 
contained in Court's April 2010 memorandum decision.  See Chisem 
v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the law of the 
case doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a previous 
appeal of the same case).  

Although the record before the Board in December 1988 did contain 
evidence weighing both for and against the question of 
unemployability due to PTSD, the Court's findings above 
essentially restrict consideration of the evidence weighing 
against unemployability.  Given the Court's findings above, the 
Board must now conclude that but for the factual and legal 
"errors" identified by the Court in its April 2010 memorandum 
decision, the Board's December 1988 decision would have 
determined that the moving party was demonstrably unable to 
obtain or retain employment due to his PTSD and awarded a 100 
percent schedular rating for that disability.  


ORDER

The Board's December 1988 Board decision was clearly and 
unmistakably erroneous in denying a rating in excess of 30 
percent for PTSD; the decision is revised to reflect the award of 
a 100 percent disability rating for PTSD.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


